Case 2:19-cv-05026-AMD-JO Document 47 Filed 02/09/20 Page 1 of 2 PageID #: 311




                                                                     BRIAN S. SOKOLOFF
                                                                     BSOKOLOFF@SOKOLOFFSTERN.COM




                                                              February 9, 2020

Honorable Ann M. Donnelly
United States District Court
225 Cadman Plaza East
Brooklyn, New York 11201

VIA ECF

                       Re:     Galloway v. Nassau County, et al.
                               Docket No. 19-cv-5026 (AMD)(JO)

Dear Judge Donnelly:

         We represent defendants the County of Nassau, Det. Matthew Ross, Det. Charles DeCaro,
Det. Ronald Lipson, Det. Thomas Dluginski, Det. George Darienzo, and Det. Sgt. Richard Dorsi
(the “County Defendants”) in this matter. We write to supplement our December 24, 2019 letter
regarding our anticipated motion to dismiss portions of the First Amended Complaint (“FAC”)
and to reiterate our request for a conference with the Court. See ECF No. 41. Based on previously
sealed public records we obtained after our first letter, our anticipated motion will be broader than
initially described to the Court. Though not fully dispositive, we believe the motion will pare down
significantly Plaintiff’s claims against the County Defendants and, in turn, the scope of discovery.
We believe the parties would benefit from the Court’s input on the anticipated motion and its effect
on the timing and scope of discovery. All parties will be before Magistrate Judge Orenstein on
March 12 at 11 a.m. (see ECF No. 46), and a conference with Your Honor earlier that morning
would be efficient and also perhaps give the parties the benefit of your thinking about an upcoming
motion.

        We recently obtained public records we believe bar the bulk of Plaintiff’s claims against
the County Defendants, i.e., all claims (including the malicious prosecution claims) relating to the
identification procedures used during Plaintiff’s criminal investigation. We now have the
transcripts of the hearings on Plaintiff’s pretrial motions to suppress the photo-array and lineup
identifications by the victim of and a witness to the crime for which Plaintiff was convicted. They
show Plaintiff’s criminal defense attorney raised the exact issues that form the basis of several
claims in the FAC. In particular, counsel for Plaintiff, then a criminal defendant, put before the
criminal court the argument that Nassau Police “withheld Mr. Galloway’s true, exonerating
appearance from the witnesses” by “construct[ing] photo arrays using an old, outdated photograph
of plaintiff” and “concealed Mr. Galloway’s hair under a hat and disguised his diminutive stature
using a seated lineup with Mr. Galloway sitting on two phone books.” FAC, ¶¶ 31, 33, 40.
Case 2:19-cv-05026-AMD-JO Document 47 Filed 02/09/20 Page 2 of 2 PageID #: 312


Sokoloff Stern LLP

Honorable Ann M. Donnelly
February 9, 2020
Page 2 of 2

Following a two-day hearing on these issues and others, the presiding judge ruled the identification
procedures were not unduly suggestive and he denied Plaintiff’s suppression motion. This exercise
of independent judgment breaks the chain of causation between the County Defendants’ conduct
and the alleged violation of Plaintiff’s constitutional rights. See e.g., Wray v. City of New York,
490 F.3d 189, 195 (2d Cir. 2007).

        We did not—and could not—obtain these transcripts until after our clients’ deadline to
respond to the FAC had passed. Because Plaintiff’s conviction was vacated, the records relating
to his prosecution are sealed under N.Y. Crim. Proc. Law § 160.50 and require his authorization
to access. While we requested a § 160.50 release from Plaintiff on November 21, 2019, we did not
receive it until December 24, 2019, the County Defendants’ deadline to respond. We quickly
sought the transcripts and ultimately obtained them on January 14, 2020.

         If the Court can accommodate the parties on March 12, 2020 before 11 a.m., it would be
great. If not, we will await word from the Court on a conference or motion briefing schedule.

       Thank you for your consideration of this matter.

                                                             Very truly yours,

                                                             SOKOLOFF STERN LLP




                                                             Brian S. Sokoloff

BSS/--
cc:    All Counsel

       VIA ECF
